[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Keith v. Dept. of Rehab. & Corr., Slip Opinion No. 2018-Ohio-4246.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-4246
 THE STATE EX REL. KEITH, APPELLANT, v. DEPARTMENT OF REHABILITATION
                         AND CORRECTION ET AL., APPELLEES.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Keith v. Dept. of Rehab. & Corr., Slip Opinion No.
                                     2018-Ohio-4246.]
Criminal law—Inmate failed to show that substantively inaccurate information
        remains in his parole record, prejudicing his parole applications—Court of
        appeals’ judgment denying motions for show-cause and contempt orders
        affirmed.
     (No. 2018-0247—Submitted May 22, 2018—Decided October 23, 2018.)
               APPEAL from the Court of Appeals for Franklin County,
                                       No. 12AP-408.
                                    ________________
        Per Curiam.
        {¶ 1} In this appeal, appellant, Bernard R. Keith, again seeks to compel
appellees, Ohio Adult Parole Authority and the Chair of the Ohio Parole Board, to
                             SUPREME COURT OF OHIO




conduct a new parole hearing. He appeals the judgment of the Tenth District Court
of Appeals denying motions to issue a show-cause order and to hold appellees in
contempt. We affirm the judgment of the court of appeals.
       {¶ 2} On May 8, 2012, Keith, then an inmate at the Richland Correctional
Institution, filed an original action in the Tenth District Court of Appeals seeking a
writ of mandamus.      He alleged that he had been denied meaningful parole
consideration because appellees had relied on information in his parole record that
was incorrect. The court of appeals denied the writ. State ex rel. Keith v. Ohio
Adult Parole Auth., 10th Dist. Franklin No. 12AP-408, 2013-Ohio-2514 (“Keith
I”). We reversed and ordered appellees to review Keith’s parole record and correct
any information that was incorrect and was used to consider him for parole. 141
Ohio St.3d 375, 2014-Ohio-4270, 24 N.E.3d 1132, ¶ 32.
       {¶ 3} On November 30, 2015, Keith filed a second mandamus action, in
which he alleged that appellees had not complied with this court’s mandate to
correct erroneous information and give his parole application “meaningful
consideration.” State ex rel. Keith v. Ohio Dept. of Rehab. & Corr., 10th Dist.
Franklin No. 15AP-1080, 2017-Ohio-4406, ¶ 11 (“Keith II”). The court of appeals
denied the writ. Id. at ¶ 15. Keith filed two separate appeals that we consolidated.
We affirmed. __Ohio St.3d__, 2018-Ohio-3128, __N.E.3d__, ¶ 17.
       {¶ 4} Meanwhile, Keith attempted to reopen proceedings in Keith I, which
had been dormant since October 2014. On January 16, 2017, he filed three
pleadings in the court of appeals: a motion for contempt, a motion for a show-cause
order, and a motion for an order enforcing the mandate. The court of appeals denied
the contempt and show-cause motions on January 22, 2018, without mentioning the
third motion.
       {¶ 5} Keith appealed.
       {¶ 6} The allegations made in Keith’s contempt and enforcement motions
are the same as those made in the Keith II mandamus action: that substantively




                                          2
                               January Term, 2018




inaccurate information remains in his parole record, prejudicing his parole
applications. We have rejected these claims. Given our holding in Keith II that
appellees have complied with our original order to purge Keith’s parole record of
inaccurate material information, there is no basis for ordering them to take
additional action, much less for a finding of contempt.
                                                             Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                               _________________
       Bernard R. Keith, pro se.
       Michael DeWine, Attorney General, and George Horvath, Assistant
Attorney General, for appellees.
                               _________________




                                         3